                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

               Petitioner,

vs.                                                                   No. CIV 19-0766 JB\KBM

MARK GALLEGOS,

               Respondent.

                                     FINAL JUDGMENT

       THIS MATTER comes before the Court on the Memorandum Opinion and Order, filed

March 28, 2020 (Doc. 15)(“MOO”). In the MOO, the Court dismisses without prejudice the

Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus, filed August 21, 2019 (Doc. 1). See

MOO at 4. With no more claims, issues, or parties before the Court, the Court dismisses this case

without prejudice and enters Final Judgment.

       IT IS ORDERED that: (i) Petitioner Myrtis Paulo Hart’s Petition Under 28 U.S.C. § 2254

for a Writ of Habeas Corpus, filed August 21, 2019 (Doc. 1), is dismissed without prejudice; and

(ii) Final Judgment is entered.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE

Parties:

Myrtis Paulo Hart
Hobbs, New Mexico

       Petitioner pro se
